                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


DARRELL BURROWS,

              Plaintiff,
                                                           CASE NO. 19-10918
v.
                                                           HON. AVERN COHN
BLAKE HATLEM,
BRIAN L. MACKIE,
and MARK KNEISEL,

           Defendants.
_________________________________/

              ORDER DENYING MOTION FOR RECONSIDERTION (Doc. 7)

                                               I.

       This is a civil rights case under 42 U.S.C. § 1983. Plaintiff Darrell Burrows, a state

prisoner who is proceeding pro se and without prepayment of the filing fee, sued

Defendants, Washtenaw County prosecutors, alleging that defendants breached a contract

and violated his constitutional rights when they ignored or declined his offer to testify as an

eyewitness in an old, unsolved murder case in exchange for a reduction in plaintiff’s

sentence. The Court dismissed the complaint for failure to state a claim because the

defendants are entitled to prosecutorial immunity. (Doc. 6).

       Before the Court is Petitioner’s motion for reconsideration. (Doc. 7). For the

reasons which follow, the motion will be denied.

                                               II.

       A motion for reconsideration which presents issues already ruled upon by the

court, either expressly or by reasonable implication, will not be granted. Hence v.

Smith, 49 F. Supp. 2d 547, 550 (E.D. Mich. 1999); Czajkowski v. Tindall & Assoc., P.C.,
967 F. Supp. 951, 952 (E.D. Mich. 1997). The Court properly dismissed the habeas

petition as untimely.. Contrary to Petitioner’s assertion, the Court properly found that

the defendants are entitled to immunity for their actions as prosecutors. Petitioner fails

to meet his burden of showing a palpable defect by which the Court has been misled or

his burden of showing that a different disposition must result from a correction thereof,

as required by Local Rule 7.1(g)(3). Accordingly, Petitioner’s motion for reconsideration

is DENIED.

       This case remains closed. No further pleadings should be filed in this matter.

       SO ORDERED.



                                          S/Avern Cohn
                                          AVERN COHN
                                          UNITED STATES DISTRICT JUDGE
Dated: 6/18/2019
      Detroit, Michigan




                                             2
